DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 02/04/2022 has been entered. The amendments canceled claims 2-4 and 14-15. Therefore, claims 1, 5-13 and 16-20 remain pending in the application, but claims 12-13 and 16-19 were withdrawn from consideration in the Non-Final Office Action for being directed to a non-elected invention.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Applicant argues that “Naumann fails to disclose a structure with a first arm with an axis of rotation parallel to the longitudinal axis of the crane body and a second arm with an axis of rotation that is perpendicular to the first axis of rotation. According to the Examiner, the first axis disclosed by Naumann runs vertically and, thus, is not parallel to the longitudinal axis of the crane body (which runs along the beam 30). In addition, Naumann fails to disclose that the 
In response, applicant seems to be misinterpreting Naumann. The crane body (horizontal carriage 34 and vertical carriage 36, figs. 1, 5a) is oriented vertically and, thus, its longitudinal axis is also vertical. The beam 30 that applicant refers to is not part of the crane body, but merely comprises the rails 32 that the crane body moves on. The first arm 40 of Naumann rotates about the longitudinal axis of the crane body (first axis) to transfer the work-piece from one press to another (see figs. 3-5). And Naumann need not teach that the second arm is located at the base of the telescoping portion because Warneke discloses that feature. Naumann is only relied to teach the concept of adding more degrees of freedom to a manipulator. The examiner is not proposing providing any of the structure of Naumann to Warneke, only modifying Warneke’s existing structure to have a rotatable connection between the telescoping portion and the second arm.
Applicant also argues that “one of ordinary skill in the art would not have been motivated to combine the references”, and “One of ordinary skill in the art would understand that the assembly line system disclosed in Warneke is a special purpose machine that could no longer function to form the steel coffers if the work piece handling manipulator was changed. Furthermore, one of ordinary skill in the art could understand that it would be detrimental to change the manipulator of Warneke as taught by Naumann, because the workpiece would no longer be located directly below the telescoping column 52 in position to be moved between the cutting station 3, the bending press 4 and the welding station 7” (see pg. 9, ¶ 1).

Claims 1, 5-11 and 20 stand rejected. See the current rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a 
Such claim limitations are:
“telescoping portion” (clm. 1)
“workpiece handling mechanism” (clm. 5)
Said limitations are currently not being interpreted under 35 U.S.C. 112(f). If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f), applicant may (1) amend the claims to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claims do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claims 5 and 8: the claims recite “The press brake assembly of claim 4”. However, claim 4 was canceled and, therefore, it is unclear which claim said claims are intended to depend on. They are being interpreted as depending on claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Warneke (US 5,528,818 A), in view of Moore, Jr. et al. (US 5,761,940 A) and Naumann et al. (US 2012/0282066 A1).
Regarding claim 1: Warneke discloses a press brake assembly comprising:
a press brake machine (figs. 5, 6) configured to process a work-piece (1);
a crane system (crane/manipulator 5, figs. 1-4) including a crane (49, fig. 2) with a crane body (upper portion of 52), wherein the crane is configured to carry the work-piece into a position to be worked on by the press brake machine (see fig. 2 and the Abstract);
a controller configured to control the movement of press brake machine and the crane to process the work-piece (col. 6, lns. 41-46 and col. 7, lns. 13-20);
wherein the crane (49) comprises a telescoping portion (lower portion of 52, and 55, fig. 2 and col. 7, ln. 15), wherein the telescoping portion is configured to move along a longitudinal axis of the crane body (see the vertical directional arrow in fig. 2);
wherein the telescoping portion comprises a first arm (lower portion of 52) configured to rotate along a first axis (48) parallel to the longitudinal axis of the crane body (upper portion of 52) (fig. 2 and col. 6, lns. 55-57); and

Warneke is silent regarding a movable gauge configured to position the work-piece adjacent the press brake machine, and a controller configured to control the gauge.
However, Moore teaches a press brake assembly comprising a movable gauge (24, fig. 5) for positioning a work-piece (16) adjacent a die (19) of a press brake machine (10, fig. 1). Moore teaches the gauge allows the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece (col. 4, lns. 14-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with a movable gauge to position the work-piece adjacent to the press brake machine, thereby allowing the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece, as taught by Moore.
Moore also teaches that the gauge includes a controller (124, fig. 8A) configured to control the gauge (col. 7, lns. 56-57), and a main controller (interface 40, fig. 1) that cooperates with the controllers (42, 44) of the press brake (10), robotic manipulator (12), and the gauge [see fig. 1; col. 3, lns. 12-14 and col. 4, lns. 18-21). Moore further teaches it is “a further object…to provide several improved sensor-based motion control mechanisms for facilitating the accurate control of movement of a robot manipulator and a press brake (and other components) in a bending workstation environment” (col. 4, lns. 27-31). The robotic manipulator of Moore corresponds to the crane manipulator of Warneke as they provide a same function of feeding the work-piece to the press.

Warneke is also silent regarding the second arm being configured to rotate about a second axis perpendicular to the first axis; and wherein the first axis and the second axis intersect.
However, Naumann teaches a manipulator (14, fig. 1) configured for use with presses (10, 12) to manipulate a work-piece and comprising a first arm (40) configured to rotate about a first axis (see figs. 4, 5A, the first axis being a vertical axis of the body 36 of the manipulator, which is parallel to the axis A0), and a second arm (70, 72, figs. 4, 7) configured to rotate about a second axis (A2) perpendicular to the first axis. Naumann teaches that more degrees of freedom allow the work-piece to be turned and pivoted freely in relatively tight spaces (¶ [0011]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warneke such that the second arm is configured to rotate about an axis perpendicular to the first axis, thereby configuring Warneke with more degrees of freedom in order to rotate and pivot the work-piece in relatively small spaces, as taught by Naumann, which reduces the amount of space required for operation of 
Regarding claim 5, which depends on claim 4: Warneke discloses the crane comprises a work-piece handling mechanism (clamping chucks 56, fig. 2) attached to the first arm (lower portion of 52) via the second arm (lower portion of 55).
Regarding claim 7, which depends on claim 5: Warneke discloses the work-piece handling mechanism comprises a clamp (clamping chucks 56, fig. 2) configured to selectively attach to the work-piece (see fig. 2).
Regarding claim 9, which depends on claim 1: Warneke discloses the crane system further comprises a plurality of crane supports (22, 44, fig. 4) configured to suspend the crane (49) by suspending a lateral rail (47).
Regarding claim 10, which depends on claim 9: Warneke discloses the crane system further comprises a lateral rail (47, fig. 2) suspended by the crane supports (22, 44), wherein the lateral rail is configured to guide the crane (49) to move in a lateral direction (left and right as view in fig. 2) relative to the press brake machine.
Regarding claim 11, which depends on claim 9: Warneke discloses the crane system further comprises a longitudinal rail (46, figs. 2-4) suspended by the crane supports (22, 44), wherein the longitudinal rail is perpendicular to the lateral rail (47) and is configured to guide the crane to move in a longitudinal direction (A, figs. 3, 4) relative to the press brake machine, wherein the longitudinal direction is perpendicular to the lateral direction (see fig. 3). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Moore and Naumann, and further in view of Sakurai (US 4,648,786 A).
Regarding claim 6, which depends on claim 5: Warneke is silent regarding the work-piece handling mechanism comprises suction cups configured to selectively attach to the work-piece. Instead, Warneke discloses clamping chucks (56, figs. 1, 2) configured to cooperate with fitting marks (reamed holes 1c, fig. 1) of the work-piece (1) (col. 4, ln. 48; col. 7, lns. 5-8).
However, Sakurai teaches a press brake assembly (fig. 1) comprising a work-piece handling mechanism (19, 20, figs. 1, 7) comprising suction cups (201, 202, 203, 204) configured to selectively attach to the work-piece (col. 4, lns. 44-47).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the clamping chucks of Warneke with suction cups, as taught by Sakurai, thereby allowing Warneke to process work-pieces that do not need fitting marks.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Warneke, in view of Roch et al. (US 4,084,424 A), Moore, and Naumann.
Regarding claim 20: Warneke discloses a press brake assembly comprising:
a press brake machine (figs. 5, 6) configured to process a work-piece (1);
a crane system (crane/manipulator 5, figs. 1-4) including a crane (49, fig. 2) with a crane body (upper portion of 52), wherein the crane is configured to carry the work-piece for the press brake machine (see fig. 2 and the Abstract);
a controller configured to control the movement of press brake machine and the crane to process the work-piece (col. 6, lns. 41-46 and col. 7, lns. 13-20);

wherein the telescoping portion comprises a first arm (lower portion of 52) configured to rotate along a first axis (48) parallel to the longitudinal axis of the crane body (upper portion of 52) (fig. 2 and col. 6, lns. 55-57); and
wherein the telescoping portion comprises a second arm (55) located at the base of the telescoping portion.
Warneke is silent regarding a plurality of gauges.
However, Roch teaches a press brake assembly (figs. 1, 2) comprising a plurality of gauges (14, 16) configured to position a work-piece for the press brake machine (col. 1, lns. 10-12), wherein at least one gauge of the plurality of gauges is located aft of the press brake machine and at least one other gauge of the plurality of gauges is located forward of the press brake machine (see fig. 2). And Moore teaches a press brake assembly (fig. 1) including a gauge (24, fig. 5) located aft of a press brake (10), and that the gauge allows the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece (col. 4, lns. 14-21).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with gauges located forward and aft of the press brake machine, as taught by Roch, thereby allowing the work-piece to be aligned as it is brought into a die space of the press brake without repeatedly adjusting the position of the work-piece, as taught by Moore.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Warneke with the control system of Moore configured to control the movement of the press brake machine, the crane, and the gauges to process the work-piece, thereby providing Warneke with improved motion control for facilitating the accurate control of movement of components of the press brake assembly, as taught by Moore.
Warneke is also silent regarding the second arm being configured to rotate about a second axis perpendicular to the first axis; and wherein the first axis and the second axis intersect.
However, Naumann teaches a manipulator (14, fig. 1) configured for use with presses (10, 12) to manipulate a work-piece and comprising a first arm (40) configured to rotate about a first axis (see figs. 4, 5A, the first axis being a vertical axis of the body 36 of the manipulator, which is parallel to the axis A0), and a second arm (70, 72, figs. 4, 7) configured to rotate about 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warneke such that the second arm is configured to rotate about an axis perpendicular to the first axis, thereby configuring Warneke with more degrees of freedom in order to rotate and pivot the work-piece in relatively small spaces, as taught by Naumann, which reduces the amount of space required for operation of the press brake assembly. The proposed modification results in Warneke being configured such that the first and second axes intersect.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Denkmeier (US 2012/0279275 A1), in view of Moore and Secibovic (WO 2020/056437 A1).
Regarding claim 1: Denkmeier discloses a press brake assembly comprising:
a press brake machine (3, fig. 2) configured to process a work-piece (2);
a crane system including a crane (28) with a crane body (the base of the crane 28), wherein the crane is configured to carry the work-piece into a position to be worked on by the press brake machine (see fig. 2);
a movable gauge (¶ [0035], “stop arrangements”) configured to position the work-piece adjacent the press brake machine (the skilled artisan understands that the terms stop and gauge are synonymous terms in the art referring to elements configured to position a work-piece adjacent a press brake machine); and

wherein the crane comprises a telescoping portion (the portion of the crane 28 that moves vertically), wherein the telescoping portion is configured to move along a longitudinal axis of the crane body (see fig. 2); and
wherein the telescoping portion comprises a second arm located at the base of the telescoping portion and configured to rotate about a second axis perpendicular to the first axis (see annotated fig. 2 of Denkmeier below); and wherein the first axis and the second axis intersect (see fig. 2 below, the second axis extends into and out of the page through the first axis).

    PNG
    media_image1.png
    293
    472
    media_image1.png
    Greyscale

Annotated Figure 2 of Denkmeier

Denkmeier does not explicitly teach a controller configured to control the crane and a gauge.
However, Moore teaches a press brake assembly comprising a main controller (interface 40, fig. 1) that cooperates with press brake, manipulator, and gauge controllers (42, 44, fig. 1 and 124, fig. 8a, respectively; also see col. 3, lns. 12-14 and col. 4, lns. 18-21). Moore further teaches it is “a further object…to provide several improved sensor-based motion control 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denkmeier with the control system of Moore configured to control the movement of the press brake machine, the crane, and the gauge to process the work-piece, thereby providing Denkmeier with improved motion control for facilitating automated and accurate control of movement of components of the press brake assembly, as taught by Moore.
Denkmeier is silent regarding the telescoping portion comprises a first arm configured to rotate about a first axis parallel to the longitudinal axis of the crane body.
However, Secibovic teaches a press brake assembly comprising a crane (1, fig. 1) having a rotating crane body (see directional arrow 5). As seen in fig. 1, the rotation allows the crane to pick-up a work-piece from a pick-up location (25) and move it into position within the press brake (2) for processing, then move it to a storage location (26) (also see ¶ [0026]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Denkmeier such that telescoping portion comprises a first arm that rotates about a first axis parallel to the longitudinal axis of the crane body, thereby providing Denkmeier with the ability to move a work-piece from the press brake to a storage location, as taught by Secibovic.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denkmeier, in view of Moore and Secibovic, and further in view Love et al. (US 2017/0025832 A1), hereinafter ‘Love’.
Regarding claim 8, which depends on claim 4: Denkmeier is silent regarding a tether attaching the first arm and the crane body.
However, Love teaches a crane having a hoist (fig. 1) attached to an electromagnet by a tether (transmission line, fig. 2 and ¶ [0003]) to provide electrical communication between the hoist and the electromagnet (Abstract).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Denkmeier with an electrical tether attaching the first arm (see annotated fig. 2 above) and the crane body, thereby electrically communicating the crane body with the arm (37) gripping tongs (30) of Denkmeier, as taught by Love. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753